Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed June 7, 2022.  
Claims 5, 9 and 10 have been canceled.  New claims 26-28 are acknowledged.  Claim 1 has been amended. 
Claims 1-4, 11, 12 and 15-28 are pending in the instant application.


Election/Restrictions
Applicant’s election of Group I in the reply filed on June 7, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s further species election of:
A single molecular embodiment of compound or composition capable of  inhibiting or decreasing the expression or activity of a matrix  metalloproteinase (MMP) and a single molecular embodiment of compound or composition capable  of inhibiting or decreasing the expression or activity of a MMP;
Small molecule compound, prinomastat MMP inhibitor; and 
Matrix metalloproteinase-9 (MMP-9) inhibition

in the reply filed on June 7, 2022 are also acknowledged.  
In view of Applicant’s election as detailed above, claims 3 (MMP nucleic acid inhibitor), 11 (MMP nucleic acid inhibitor) and 24 (MMP-1, -2, -3, -11 or -13 inhibition) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement in the reply filed on June 7, 2022.   
The requirement for election is still deemed proper, and is therefore made FINAL.
Accordingly, claims 1, 2, 4, 12, 15-23 and 25-28; prinomastat; and MMP-9 inhibition have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed January 20, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references at pages 58-66 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The Drawings filed on December 18, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 12, 15-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term, “optionally” in the claims renders the claims indefinite because it is unclear whether parts following the term, “optionally” are actually a part of the claims.  The term, “optionally” is ambiguous and confusing since the alternatives covered by the claims are not clear.  See MPEP 2173.05(h) for further explanation.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 12, 15-19, 21-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over WO 2007016390. 
The claims are drawn to a method for: (i) enhancing or accelerating a liver regeneration, (ii) enhancing or accelerating repair of an organ or tissue, (iii) reducing the extent of or abolishing ischemia-reperfusion injury in an organ or tissue, or (iv) enhancing bone marrow endothelial progenitor cell mobilization and engraftment in an organ or tissue; comprising: (a) (i) administering to an individual in need thereof, or to an organ, in need thereof if the organ is a transplant organ or a cadaver or donor organ or tissue intended for transplant, a compound or composition capable of inhibiting or decreasing the expression or activity of a MMP in an organ-specific or an organ-selective manner, or (ii) administering to an organ of an individual in need thereof, or to the organ or tissue in need thereof if the organ or tissue is a transplant organ or tissue or a cadaver or donor organ or tissue intended for transplant or study, a compound or composition capable of inhibiting or decreasing the expression or activity of a MMP; or (b) (1) providing a compound or composition capable of inhibiting or decreasing the expression or activity of a MMP in a liver-specific or liver-selective manner, Attorney's Docket No. 6177.132445/USC2017-230USApplication serial no.: 17/254,194Page 3 of 10(2) administering the compound or composition to the individual in need thereof if the compound or composition acts in an organ-specific manner, or contacting the organ or tissue with the compound or composition, (i) enhancing or accelerating a liver regeneration, (ii) enhancing or accelerating repair of an organ or tissue, (iii) reducing the extent of or abolishing ischemia-reperfusion injury in an organ or tissue, or (iv) enhancing bone marrow endothelial progenitor cell mobilization and engraftment in an organ or tissue.
WO 2007016390 is relevant and relied upon in its entirety.  Regarding claims 1, 4, 12 and 21, WO 2007016390 disclose MMP inhibitors for treating fatty liver disease or disorder.  See Abstract; Background of the Invention; and claims 1-5. In the WO 2007016390 invention, fatty liver is associated with other liver abnormalities distinct from NAFLD (nonalcoholic fatty liver disease) and is thought to result from liver cell injury.  
Regarding claims 2, 22 and 23, WO 2007016390 disclose the MMP inhibitor is prinomastat. See Abstract; Summary of the Invention and Description of the Invention. It is noted that prinomastat is a MMP-9 specific inhibitor as evidenced by Hande et al. (Clinical Cancer Research, 2004 Vol. 10:909-915).
Regarding claim 25, WO 2007016390 disclose that the MMP inhibitor(s) of their invention are administered intravenously (e.g. systemically).
To the extent that the claims are drawn to enhancing or accelerating a liver regeneration or enhancing or accelerating repair of an organ or tissue, WO 2007016390 teach the same method steps as claimed.  Namely providing a compound or composition capable of inhibiting or decreasing the expression or activity of a MMP in a liver-specific or liver-selective manner.  As it relates to a method of enhancing or accelerating a liver regeneration or enhancing or accelerating repair of an organ or tissue, any underlying mechanism of action would naturally flow and be inherent to performing the method step.  See MPEP 2112 with respect to inherency.   
The same inherency argument applies to claims reciting wherein the enhancing or accelerating a liver regeneration comprises enhancing or accelerating liver regeneration after tissue injury (claim 15); wherein the enhancing or accelerating repair of an organ or tissue comprises enhancing or accelerating liver repair (claim 16); wherein the enhancing or accelerating liver repair comprises enhancing or accelerating repair of a liver after a trauma, an injury or an infection (claim 17); wherein the enhancing or accelerating repair of an organ or tissue comprises enhancing or accelerating repair of an ischemia-reperfusion injury, a heart attack or a stroke (claim 18); wherein the reducing the extent of or abolishing ischemia-reperfusion injury in an organ or tissueAttorney's Docket No. 6177.132445/USC2017-230USApplication serial no.: 17/254,194 Page 6 of 10comprises reducing the extent of or abolishing ischemia-reperfusion injury in a normal liver or a fatty liver, or in a liver or a transplant liver (claim 19); wherein the reducing the extent of or abolishing ischemia-reperfusion injury in an organ or tissuAttorney's Docket No. 6177.132445/USC2017-230USe Application serial no.: 17/254,194Page 6 of 10comprises reducing the extent of or abolishing ischemia-reperfusion injury in a normal liver or a fatty liver, or in a liver or a transplant liver (claim 20); and wherein the bone marrow progenitor cell comprises a bone marrow progenitor of liver sinusoidal endothelial cell (claim 26).
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties between the instantly claimed method comprising providing a compound or composition capable of inhibiting or decreasing the expression or activity of a MMP in a liver-specific or liver-selective manner and the method comprising a step of providing a compound or composition capable of inhibiting or decreasing the expression or activity of a MMP in a liver-specific or liver-selective manner taught by the prior art of WO 2007016390.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed method and associated method steps are different from the method and associated methods steps taught by the prior art, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Therefore, claims 1, 2, 4, 12, 15-19, 21-23, 25 and 26 are anticipated by or obvious over WO 2007016390, absent some evidence to the contrary.


******
Claims 1, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007016390 in view of Ma et al. (American Journal of Transplantation, 2010 Vol. 10:784-795). 
The claims are as described above. 
WO 2007016390 is relied upon as discussed above. 
WO 2007016390 does not teach that the organ is a transplant organ or a cadaver or donor organ or tissue intended for transplant.
Ma et al. teach MMP-9 inhibition significantly attenuates liver injury and improves animal survival in the rats receiving small-for-size transplantation.
Before the effective filing date of the claimed invention, a method for enhancing or accelerating a liver regeneration or enhancing or accelerating repair of an organ or tissue comprising: providing a compound or composition capable of inhibiting or decreasing the expression or activity of a MMP in a liver-specific or liver-selective manner was routinely practiced in the art as taught by WO 2007016390.  
It would have been obvious to one of ordinary skill in the art to use the prinomastat, MMP-9 inhibitor of WO 2007016390 in liver organ transplantation since Ma et al. taught MMP-9 is important and critical for liver regeneration. 
Accordingly, claims 1, 27 and 28 taken as a whole would have been prima facie obvious before the effective filing date. 


Claims Rejection - Improper Markush
Claim 3 is rejected on the judicially-created basis that they encompass an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include compounds and compositions capable of inhibiting or decreasing the expression or activity of the MMP protein, transcript and/or gene which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  
The claim includes compounds and compositions which do not share a common substantial feature since the claim encompasses compounds and compositions with different chemical structures (e.g. nucleic acids versus proteins versus small organic molecules) and different modes of action.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635